DENY and Opinion Filed July 15, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00572-CV

                  IN RE DISIERE PARTNERS, LLC, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-15-08767

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Reichek
      Before the Court is relator’s July 15, 2021 petition for writ of mandamus. In

the petition, relator challenges the trial court’s May 20, 2021 order granting real

party in interest’s second motion to compel documents.

      Relator’s petition and record are not properly authenticated as required by the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(j) (requiring

certification of factual statements in petition), 52.3(k) (requiring certified or sworn

documents in the appendix); 52.7(a)(1) (requiring certified or sworn copy of record,

as well as a properly authenticated transcript or statement that no testimony was

adduced); see also In re Butler, 270 S.W.3d 757, 758–59 (Tex. App.—Dallas 2008,

orig. proceeding) (denying petition for failing to comply with Rule 52’s
authentication requirements). Accordingly, we deny the petition for writ of

mandamus without prejudice to refiling a petition that satisfies the requirements of

the Texas Rules of Appellate Procedure.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


210572F.P05




                                        –2–